                 Case 1:20-cv-01949-VEC Document 15
                                                 13 Filed 04/15/20 Page 1 of 1




                                                       MEMO ENDORSED
       April 15, 2020

       VIA ECF

       Honorable Valerie E. Caproni                           USDC SDNY
       United States District Court                           DOCUMENT
       Southern District of New York                          ELECTRONICALLY FILED
       40 Foley Square                                        DOC #:
       New York, NY 10007                                     DATE FILED: 4/15/2020


       Re:     Chevrestt v. Barstool Sports, Inc., 1:20-cv-01949 (VEC)


       Dear Judge Caproni:

               We represent Plaintiff Angel Chevrestt (“Plainitff”) in the above-captioned case. We
       write in response to Defendant Barstool Sports, Inc. (“Defendant”)’s letter, dated April 15, 2020
       [Dkt. #12]. Plaintiff respectfully moves the Court to STRIKE Docket #12-1 from the record on
       grounds that it contains confidential financial information which was not to be made public by
       Defendant absent Plaintiff’s consent.

               A court has “inherent authority to strike any filed paper which it determines to be
       abusive or otherwise improper under the circumstances.” In re Bear Stearns Cos., Inc.,
       Securities, Derivative, and ERISA Litigation, 763 F.Supp.2d 423, 581 (S.D.N.Y. 2011) (citation
       omitted). Although a Protective Order has not been entered, Defense counsel is sophisticated
       and knows that licensing fee information is subject to confidentiality under any standard
       Protective Order in this District. Plaintiff produced that information with the reasonable
       expectation of confidentiality and Defendant has violated that confidence. Accordingly, Plaintiff
       respectfully requests that Docket #12-1 be stricken from record.

                Plaintiff also emphasizes that, contrary to Defendant’s representations to the Court,
       Plaintiff produced evidence regarding the licensing fee information pursuant to the Court’s Order
       of March 5, 2020. If Defendant had questions concerning that evidence, it should have engaged
       in good faith with Plaintiff’s counsel rather than running to the Court and seeking judicial
       intervention. Defendant’s pattern of conduct in that regard is opportunistic and violates both the
       spirit and letter of the Court’s Individual Rules of Practice.
Application DENIED without prejudice. If
                                                           Respectfully submitted,
Plaintiff wishes to pursue this issue, he must
explain, in detail, how the invoice, which merely
                                                           /richardliebowitz/
reflects payment for unknown work on 4 days,
                                                           Richard Liebowitz
discloses anything remotely confidential.
SO ORDERED.                                                Counsel for Plaintiff


                                   4/15/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
